Citation Nr: 0108396	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.

2.  Entitlement to an increased evaluation for a psychiatric 
disorder encompassing bipolar disorder and dysthymia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The claim of entitlement to an increased evaluation for a 
psychiatric disorder is addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  In a November 1974 rating decision, the RO denied service 
connection for a lumbar spine disorder on the basis that such 
a disorder had not been shown to be related to service; the 
veteran was informed of this decision in the same month but 
did not respond within one year of such notification.

2.  Evidence received since the November 1974 rating decision 
is new, in the sense that it was not previously included with 
the claims file, but such evidence does not bear directly and 
substantially on the question of whether the veteran's 
current lumbar spine disorder is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since the November 1974 rating decision 
is not new and material, and the veteran's claim for service 
connection for a lumbar spine disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a November 1974 rating decision, the RO denied the 
veteran's initial claim for service connection for a lumbar 
spine disorder.  The RO acknowledged that the veteran had 
early degenerative arthritis of the lumbar spine and spina 
bifida occulta but found that his service medical records 
were entirely silent for any significant back injury.  The 
veteran was informed of this decision in the same month but 
did not respond within one year.  As such, the November 1974 
rating decision is final under 38 U.S.C.A. § 7105(c) (West 
1991), and the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since that decision. 

The evidence added to the claims file since November 1974 
includes voluminous VA and private medical records dated 
since April 1997.  However, the only directly pertinent 
records are a September 1999 VA x-ray report and a February 
2000 VA computed tomography (CT) scan report, which indicate 
degenerative changes of the lumbar spine but contain no 
information as to etiology.  The claims file also includes 
several service injury reports, including a report regarding 
the July 1963 motor vehicle accident, but these reports 
contain no mention of any back injuries.  In the absence of 
evidence as to etiology, these records do not bear directly 
and substantially on the question of whether the veteran has 
a low back disorder of service onset and do not present a 
basis for reopening the veteran's claim. 

The Board has also considered the veteran's lay opinion, as 
indicated in his March 1999 application and in subsequent lay 
submissions from him and his representative.  However, the 
veteran has not been shown to possess the requisite level of 
medical expertise needed to provide a competent opinion as to 
the etiology of his lumbar spine disorder.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's lay submissions, while new, do not 
bear directly bear directly and substantially on the question 
of whether he incurred a lumbar spine disorder as a result of 
service.  

In short, none of the evidence received into the record 
subsequent to the November 1974 rating decision bears 
directly and substantially on the question of whether the 
veteran incurred a lumbar spine disorder as a result of 
service.  As such, no new and material evidence has been 
submitted, and the veteran's claim for service connection for 
this disorder may not be reopened.

In reaching this determination, the Board would point out 
that the VA's duty to assist the veteran with the development 
of facts pertinent to a claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) appears to be limited to new claims for VA benefits 
and not for claims to reopen, as here.  As such, the Board is 
of the opinion that this new law does not require further 
development, such as a VA examination, in cases where the 
issue before the Board is whether new and material evidence 
has been submitted to reopen a claim.  Moreover, the veteran 
has not informed the VA of any relevant evidence not 
presently included with the claims file that has not been 
obtained.  See 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a lumbar spine disorder, 
the appeal as to this issue is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for an increased evaluation for 
a psychiatric disorder.  See 38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This duty includes securing private and VA medical records to 
which a reference has been made.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1993). 

During his September 1999 VA psychiatric examination, the 
veteran reported two hospitalizations earlier that year at 
the Hastings Regional Hospital and at the Lincoln VA Medical 
Center (VAMC).  The Board has reviewed the claims file but 
finds that no records corresponding to those hospitalizations 
have been obtained.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the full address 
of Hastings Regional Hospital in a signed 
release form.

2.  Then, the RO should contact Hastings 
Regional Hospital and the Lincoln VAMC 
and request all available hospitalization 
records of the veteran from 1999.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

